DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-20 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claim1-18 of U.S. Patent No. 10,958,637 (App No 16/414,524). Although the claims at issue are not identical, they are not patentably distinct from each other because they are both related to the issuance and data operations in a blockchain network. For instance, both the instant application and the issued patent are directed towards determining generation of a private key, associating identification information with the private key or private key custodian, accessing an issuance digital facilitator, connecting identification information and preventing access to the private key. 
Allowable Subject Matter
Claims 1-20 are allowed.  As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a). In the instant case, at terminal disclaimer should be filed. 
The following is an examiner’s statement of reasons for allowance:
The prior art, Rangarajan et al (US 2019/0220831), discloses a system for executing, securing, and non-repudiation of pooled conditional smart contracts over a distributed blockchain network. The system may receive an instrument request from a beneficiary entity, where the instrument request includes an instrument amount. The system can then identify a lead contribution amount that a lead entity is willing to provide to meet a portion of the instrument amount. A set of supporting entities can be identified as willing to provide supporting contribution amounts to meet the remainder of the instrument amount. A conditional contract can be sent to each supporting entity that, when signed, authorizes the system to transfer contribution amounts, which may be in the form of cryptocurrency, from blockchain addresses of the lead and supporting entities to a blockchain address of the beneficiary entity. Once the instrument amount has been secured, the system executes the transactions.
The prior art, Phillips et al (US 10,380,685) discloses a device may receive application questions for an individual applying for credit with an organization. The device may broadcast the application questions to additional devices that have access to a distributed ledger for sharing credit worthiness information to cause at least one of the additional devices to generate an application response to the application questions and to process the application response using a smart contract. The device may receive one or more application responses that have been encrypted. Each of the application responses may include particular credit worthiness information relating to the individual. The device may decrypt the application responses. The device may determine a credit worthiness score for the individual using the application responses. The device may perform one or more actions that allow the device or another device associated with the organization to use the credit worthiness score to determine whether to approve the individual for credit
The prior art, Holland et al (US 2020/0027080) discloses a scalable reconciliation of a plurality of crypto assets between an offline wallet and an online wallet in a blockchain network. The system receives a request for reconciliation of a plurality of transactions from a trading platform; which triggers the blockchain network to generate a smart contract, wherein the smart contract comprises information indicative of a quantity of the plurality of crypto assets to be shifted between the offline wallet and the online wallet; and reconciles the plurality of crypto assets between the offline wallet and the online wallet based on the generated smart contract and a public address, wherein the reconciling comprises transferring by the blockchain network a pre-defined number of a plurality of packets containing at least one of: a first part of a private multi-signature key and a second part of the multi-signature private key.
The prior art, Parker et al (US 2019/0044714), discloses a system for secure data communications utilizing blockchains. One or more systems and methods may utilize multiple blockchains to provide an immutable cryptographically linked set of blocks. Each of these blocks may contain one or more actions associated with a computer network. In one embodiment, a trusted third party may be utilized to authenticate and/or verify data prior to inputting data into one or more blockchains.
The prior art, Anbukkarasu et al (US 2019/0026716), discloses a system for providing services to smart devices connected in an Internet of things (IoT) platform. It detects the user and connected registered smart devices in it's vicinity, authenticates them, and receives and processes various requests from them. The user may also provide inputs in natural language and the invention maps context associated with the user utterance to an intent to utilize the one or more services. It may also generate one or more customized responses for one or more outlier requests based on historical data stored in the database. It may automatically processes payment pertaining to one or more services subscribed by the user, wherein information specific to the payment is obtained based on the configuration preferences stored in a database and the one or more services being analyzed by the Process Orchestration Layer module.
The prior art, James et al (US 10,373,158) discloses a system for modifying a supply of stable value digital asset tokens tied to a blockchain. In embodiments, a method of increasing a total supply of digital asset tokens by providing a first designated key pair, including a first designated public key and a corresponding first designated private key, wherein the first designated public key also corresponds to a first designated public address associated with an underlying digital asset; wherein the underlying digital asset is maintained on a distributed public transaction ledger maintained in the form of a blockchain by a plurality of geographically distributed computer systems in a peer-to-peer network in the form of a blockchain network, and wherein the first designated private key is stored on a first computer system which is connected to the distributed public transaction ledger. 
However, none of the prior arts of record, either alone or in combination, discloses all the limitations of the independent claim, 1, 18, and 20, including, but not limited to " accessing or providing, by at least one first computing device in the blockchain network or at least one second computing device in the blockchain network, an issuance digital facilitator for facilitating the initiation or execution of the one or more distributed ledger-based computing operations in the blockchain network, the one or more distributed ledger-based computing operations in the blockchain network involving the at least one first computing device or the at least one second computing device; connecting the identification information associated with the key or associated with the custodian of the key, to the one or more distributed ledger-based computing operations in the blockchain network; and preventing access to the key by at least one third computing device in the blockchain network, wherein the identification information associated with the key or with the custodian of the key is accessible by the at least one third computing device in the blockchain network or at least one fourth computing device in the blockchain network."  Therefore, independent claims 1, 18, and 20 are allowable over the prior arts of record. Likewise, the associated claims which depend from independent claims 1, 18, and 20 are allowable by virtue of their dependence on the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The prior art, Lee et al (US 10,095,888), discloses a node associated with an organization receiving a storage identifier for new credit data associated with an individual. A distributed ledger and distributed data sources may be used to share the new credit data with a network of nodes. The node may update a smart contract with the storage identifier for the new credit data. The node may receive, from a particular device associated with the organization, a request for the new credit data. The node may obtain the storage identifier for the new credit data from the smart contract. The node may obtain the new credit data by using the storage identifier to search the distributed data sources. The node may provide the new credit data to the particular device. The node may perform actions to obtain additional new credit data from the distributed data sources or provide the additional new credit data to the distributed data sources.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDALL DOLLY whose telephone number is (571)270-1948.  The examiner can normally be reached on Monday-Thursday 8am-5pm(EST) and Friday 8am-12pm(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KENDALL DOLLY/Primary Examiner, Art Unit 2436